Citation Nr: 9929575	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  96-11 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to compensation under the provisions of Title 38, 
United States Code, Section 1151, for a seizure disorder as 
the result of hospitalization or medical treatment by the 
Department of Veterans Affairs.


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel



INTRODUCTION

The veteran had active military service from July 1974 to 
July 1977.

This matter arises from a February 1995 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for a 
seizure disorder.  The case has been referred to the Board of 
Veterans' Appeals (Board) for resolution.


FINDINGS OF FACT

1.  The veteran had a tonic-clonic seizure on November 12, 
1993 as a result of his decision to abruptly discontinue 
prescribed medication, which was against his physician's 
advice to taper his reduction slowly. 

2.  The veteran's seizure of November 12, 1993 occurred 
because of his own decision to discontinue his medication and 
was not the result of VA hospitalization or medical 
treatment.

3.  The  preponderance of the evidence is against a current 
diagnosis of a seizure disorder or a nexus between the 
claimed seizure disorder and the isolated seizure that 
occurred on November 12, 1993.


CONCLUSION OF LAW

The requirements for compensation for a seizure disorder as 
the result of hospitalization or medical treatment by the VA, 
under the provisions of 38 U.S.C. § 1151, have not been met.  
38 U.S.C.A. §§ 1151, 5107 (West 1991); 38 C.F.R. § 3.358 
(1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that the grand mal seizure he suffered in 
November 1993 was caused by a VA physician's failure to 
properly taper the reduction of dosage of Ativan (Lorazepam).  
He maintains that the November 1993 grand mal seizure 
resulted in the development of a chronic seizure disorder and 
that he is entitled to compensation as it arose from VA 
hospitalization and medical treatment.

As a preliminary matter, the Board finds that since the 
veteran was diagnosed as having a seizure disorder subsequent 
to the November 1993 episode, his claim is plausible and 
capable of substantiation and is thus well grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  The Board is satisfied 
that all relevant facts have been properly developed.  No 
further assistance to the veteran is required in order to 
comply with the duty to assist as mandated by 38 U.S.C.A. § 
5107(a).

At the outset, the Board notes that while § 1151 was revised 
by Congress, effective October 1, 1997, the VA General 
Counsel has determined that all claims for benefits under 38 
U.S.C. §1151, filed before October 1, 1997, must be 
adjudicated under the provisions of section 1151 as they 
existed prior to that date.  VAOPGCPREC Prec. Op. No. 40-97 
(1997).  Therefore, as this claim was filed prior to the 
revisions it will be reviewed accordingly pursuant to the 
version of the statute applicable in 1995.  The Board notes 
that VA subsequently amended the regulations regarding the 
implementation of 38 U.S.C.A. § 1151 to reflect Congress' 
recent amendment of that statute.  Additional Disability or 
Death Due to Hospital Care, Medical or Surgical Treatment, 
Examination, or Training and Rehabilitation Services, 63 Fed. 
Reg. 45,004-45,007 (1998).  However, effective January 8, 
1999, VA rescinded its amendments to the regulations.  
Additional Disability or Death Due to Hospital Care, Medical 
or Surgical Treatment, Examination, or Training and 
Rehabilitation Services, 64 Fed. Reg. 1131-1132 (1999).

Title 38, United States Code § 1151 provides in pertinent 
part that, where a veteran suffers an injury or an 
aggravation of an injury resulting in additional disability 
by reason of VA hospital, medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service connected.  38 U.S.C.A. § 1151 (West 
1991).  

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  Compensation will not be payable 
for the continuance or natural progress of disease or 
injuries for which the hospitalization or treatment was 
authorized.  Moreover, in establishing cause, it will be 
necessary to show that the additional disability is actually 
the result of such disease or injury and not merely 
coincidental therewith.  When the proximate cause of the 
injury suffered was the claimant's willful misconduct or 
failure to follow instructions, it will bar him or her from 
receipt of compensation hereunder except in the case of 
incompetent claimants.  38 C.F.R. § 3.358(b),(c).

In the instant case, there is no question but that the 
veteran experienced a grand mal seizure on November 12, 1993, 
and the seizure has been attributed to the abrupt withdrawal 
of Ativan, medication prescribed during a hospitalization at 
a VA medical center.  However, the preponderance of the 
medical evidence is against a finding that the veteran 
currently has a diagnosis of a seizure disorder or a nexus 
between a claimed seizure disorder and the isolated seizure 
that occurred in November 1993.  Moreover, a preponderance of 
the evidence shows that the cause of the seizure at that time 
was the veteran's own decision to abruptly discontinue 
medication against medical advice, which, under  38 C.F.R. § 
3.358(b),(c), bars him from receipt of compensation. 

The VA medical records show multiple hospital admissions for 
the veteran between 1988 and 1994 for treatment of alcohol 
and substance abuse and varying diagnoses of schizoaffective 
disorder, bipolar disorder, and post-traumatic stress 
disorder (PTSD).  He was admitted to a VA Medical Center 
(VAMC) in April 1993 for extended treatment.  In June 1993 
the veteran had an abnormal electroencephalo-gram (EEG), 
followed by a normal CT scan of the brain.  In November 1993, 
the treating VA physician recommended that some of the 
veteran's medication be reduced.  In the discharge summary of 
January 1994 the physician stated that:  "Patient advised 
that it would be necessary to taper him off Lorazepam 2 mg 
given on a q.i.d. regular basis.  He was placed on Lorazepam 
2 mg q.i.d. p.r.n.  The patient on his own abruptly stopped 
taking the Lorazepam and 72 hours later had grand mal 
seizure."  The veteran was subsequently evaluated in 
December 1993 and his neurological evaluation was normal.  

In June 1994 the veteran was admitted to a VAMC for 
evaluation of a reported history of seizures.  After an EEG 
in July 1994, a VA physician indicated the possibility of a 
complex partial seizure disorder.  The veteran was also being 
evaluated for PTSD and bipolar disorder.  In November, he was 
advised by his physician to taper his Lorazepam from 2 mg 
q.i.d., to 2 mg p.r.n., and the order was written on November 
9, 1993.  The veteran apparently stopped taking the 
medication altogether and had a grand mal seizure on November 
12, 1993.  The record reflects that he sustained a head 
laceration as a result of the seizure.  A neurological 
evaluation was normal.  The veteran's medication was 
reinstated and tapered over a two month period.  There is no 
medical evidence of further seizure.  In January the veteran 
was discharged to a VA domiciliary program.    

The veteran was hospitalized in June 1994 for detoxification 
and evaluation of a seizure disorder.  He was administered 
several EEG's and a July 1994 EEG indicated a "complex 
partial seizure disorder of Jacksonian type."  The veteran 
was placed on Valproic acid and an August 1994 EEG showed no 
cortical disturbance.  He was discharged to a day treatment 
program for his alcoholism in November 1994.  There is no 
record of further VA hospitalization.  

In conjunction with a separate claim for compensation, the 
Office of the U.S. Attorney, on behalf of the VA, obtain the 
expert medical opinion of a neurologist and a psychiatrist.  
The neurologist, Mark C. Spits, M.D., is an associate 
professor at the University of Colorado and the Director of 
Electroencephalography.  He found that the July 1994 EEG was 
not interpreted properly and that the face of the report 
suggested "a lack of knowledge by the interpreter."  He 
stated that after reviewing the EEG tracing, he felt it was 
of poor technical quality and the abnormal activity recorded 
was consistent with an artifact from what was likely a loose 
electrode.  He found that evidence for this particular 
electrode being improperly placed was seen in other areas of 
the EEG recording.  He noted that the "electrical seizure" 
was only localized at a single electrode and was of 
relatively high amplitude.  He stated that this was "not 
consistent with true electrographic seizures, which should 
demonstrate an electrical field with abnormalities in 
adjacent electrodes.  He noted in his review of the medical 
records that the "diagnosis of 'seizures' [was] based on 
this erroneous EEG, or [the veteran] saying he has seizures 
without more detailed question of [the veteran]."  

Dr. Spitz went on to explain that, with his detailed 
questioning of the veteran, the symptoms described by the 
veteran were inconsistent with true epileptic seizures.  He 
further stated that, despite multiple hospitalizations, there 
is no medical documentation of seizure activity with the 
exception of the veteran's report to a nurse, without visible 
signs of a seizure at the time.  He noted that the veteran 
was hospitalized at length in 1995 at a nationally know 
epilepsy center for the purpose of diagnosing the nature of 
his seizures and the opinion was that he was not having 
epileptic seizures but instead was having nocturnal 
myoclonus.  Dr. Spitz concurred with that diagnosis and based 
his opinion on a review of the extensive medical records, 
including EEGs, Dr. Leidig's report, and his own physical 
examination of the veteran.  He stated that nocturnal 
myoclonus was a common medical problem that tended to come on 
as people aged.  It did not typically occur as sequelae of 
seizures or head injury or substance abuse, and had no known 
cause.  

Dr. Spitz acknowledged that the veteran had a generalized 
tonic-clonic seizure in November 1993.  He reported that 
"[t]he cause of this seizure was likely influenced by 
benzodiazepine withdrawal.  As a result of that seizure [the 
veteran] sustained a head laceration which required sutures.  
There is no evidence for any persistent brain injury as a 
result of the seizure or head injury he sustained."  He 
stated that a single seizure, such as the veteran 
experienced, does not cause chronic epilepsy.  He concluded 
that the veteran was not having epileptic seizures at all.  
However, he stated, if the veteran was having seizures, they 
were likely caused by his severe, long- term polysubstance 
abuse.  
Dr. Spitz noted that the veteran clearly had neurological 
abnormalities demonstrated during the physical examination he 
performed in February 1998.  However, he found that they were 
the "classic abnormalities found in individuals with alcohol 
abuse."  He found it interesting that a detailed 
neurological evaluation performed by the VA immediately 
following the veteran's November 1993 seizure did not find 
the abnormalities currently noted.  The deterioration clearly 
occurred subsequent to the seizure episode but did not happen 
from a single prior seizure.  Dr. Spitz stated that the 
deterioration was "typical of continued substance abuse."

The psychiatric expert, Jonathan I. Ritvo, M.D., had 
extensive experience in the field of substance abuse and was 
a clinical professor at the University of Colorado School of 
Medicine.  He stated that he reviewed the veteran's file and 
researched medical literature regarding benzodiazepine and 
benzodiazepine withdrawal seizures.  He further met with the 
VA physician who treated the veteran during the time of the 
November 1993 seizure episode.  It was his opinion that the 
veteran failed to follow his doctor's instructions and 
"discounted the advised risk of abrupt discontinuation as 
not applicable to himself, i.e. he decided to follow his own 
plan rather than his doctor's."  He referenced a VAMC 
progress note of November 12, 1993, which supported the VA 
physician's statement that the veteran was advised to taper 
his medication.  The note read: "Pt. Present, states seizure 
was his own fault from going cold turkey off Ativan."  

Dr. Ritvo stated that to his knowledge, withdrawal seizures 
did not, per se, cause ongoing seizure disorders or permanent 
neurological damage.  He found it "highly improbable" that 
the veteran's Lorazepam withdrawal seizure caused an ongoing 
seizure disorder or permanent neurological damage.  He 
further noted that in view of the veteran's longstanding 
substance dependence and inability to mange his own life, the 
veteran was "likely, either consciously or unconsciously, to 
distort, magnify and embellish his difficulties as well as to 
ascribe responsibility for his difficulties to others in 
order to achieve monetary or other secondary gain."

The statement from Raymond. Leidig, M.D., referred to 
earlier, is undated and was received by the RO in November 
1998.  Dr. Leidig also reviewed the veteran's medical records 
covering the period 1988 to 1997.  He reiterated the 
chronology of events surrounding the veteran's November 1993 
seizure and noted that there was no progress note "giving a 
medical rationale to the change in orders [from 2 mg to 1 mg 
on 11/9/93."  Dr. Leidig stated that standard medical 
practice required a physician to justify any changes in order 
written.  He offered no analysis and no opinion with respect 
to the issue of the veteran's November 1993 seizure and any 
current seizure disorder.

As stated previously, the Board finds that in reviewing this 
claim for compensation pursuant to 38 U.S.C.A. § 1151, the 
medical evidence of record does not show that the veteran has 
suffered additional disability as a result of having a grand 
mal seizure in November 1993.  Moreover, the overwhelming 
medical evidence of record does not support the presence of 
any seizure disorder at all.  Despite the veteran's assertion 
that he currently suffers from a chronic seizure disorder as 
the result of the single episode, the preponderance of the 
medical evidence is against his claim.  The veteran, while 
competent to state the symptoms he experiences, is not 
competent to diagnose a seizure disorder.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  His only diagnosis of a 
seizure disorder was based upon a July 1994 EEG which has 
since been deemed erroneously interpreted.  A subsequent 
lengthy hospital admission in 1995, specifically for the 
purposes of determining the nature of the veteran's seizures 
found no epilepsy.  In addition, two experts in their 
respective fields of neurology and psychiatry agreed that the 
veteran's single tonic-clonic seizure did not cause a chronic 
seizure disorder.  The statement from the private physician 
that was submitted by the veteran offered no medical evidence 
to contradict the experts' opinions.  

In summary, the Board concludes that, while there is a VA 
physician's July 1994 diagnosis of a chronic seizure 
disorder, it is made suspect by further medical evaluation 
and review.  In weighing the evidence of record, the Board 
finds that the conclusions of Dr. Spitz and Dr. Ritvo, in 
conjunction with the 1995 diagnosis of nocturnal myoclonus, 
are more probative than the single July 1994 diagnosis of a 
seizure disorder.  Particularly in light of the well-
documented expertise of Dr. Spitz in the area of 
encephalography.  See Madden v. Gober, 125 F.3d 1477, 1481 
(Fed.Cir. 1997), cert. denied,  118 S. Ct. 1361 (1998); 
Struck v. Brown, 9 Vet. App. 145, 154-5 (1996).  Moreover, 
the preponderance of the evidence shows that the cause of the 
veteran's seizure while hospitalized in November 1993 was, as 
noted above, his own decision to abruptly discontinue 
medication against medical advice, which, under  38 C.F.R. § 
3.358(b),(c), bars him from receipt of compensation, and,  
notwithstanding that there is a diagnosis of seizure 
disorder, the preponderance of the evidence is against a 
nexus between the currently claimed seizure disorder and the 
isolated, single withdrawal seizure in November 1993.  

Accordingly, as the preponderance of the evidence is against 
a finding that the veteran has additional disability in the 
form of a seizure disorder due to VA hospitalization or 
medical treatment, his claim for compensation must be denied.

As the evidence of record is not in relative equipoise, the 
doctrine of reasonable doubt is not for application.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).   


ORDER

Entitlement to compensation pursuant to 38 U.S.C. § 1151 for 
a seizure disorder as the result of VA hospitalization or 
medical treatment is denied.




		
	R. F. WILLIAMS 
	Member, Board of Veterans' Appeals



 

